DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to communication received on 12/02/2021.
Claims 1, 9 and 17 were amended.
Claim 18 was canceled.
Claims 1-17 and 19-20 are pending.

Response to Arguments
With respect to the 35 USC § 112(b) rejection, in light of applicant’s amendments the rejection has been withdrawn. However, further 112(b) issues were found in light of applicant’s amendments.
With respect to the 35 USC § 103 rejection, applicant's amendment necessitated the new ground(s) of rejection presented in this Office action therefore applicants arguments with respect to the amended claims are not applicable. Furthermore, in response to applicant's arguments in pages 7-8, if the applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Finally, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the cited prior art in this rejection when combined perform the same operations claimed by the applicant in relationship to performing various actions for access control.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Applications No. 16/434,642, and 17/400,373 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because independent claims 1 and 9 are obvious over claim 1 of the co-pending applications in view of the prior art of record as mapped below in the office action rejection. While dependent claims 2-8, and 10-16 are obvious over the co-pending applications in view of the prior art of record as mapped below in the office action rejection.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 17 recites “and during an attempted access to user information by the third-party application, providing the current group key of the authorization group that implements the selected access duration is obtained by a user device that downloads the third-party application corresponding to one or more third-party application platforms that require the user information,” the claim recites providing which implies that there is an action that would be performed later on in the claim wherein the group key is provided to an entity. The claim instead recites in the same sentence “is obtained” which leaves the examiner not sure what happens between the claimed action of “providing” and it is not clear what is being “obtained”.
Dependent claims 19-20 do not cure the deficiencies of the independent claim upon which they depend and are therefore rejected under 35 USC § 112(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLean et al. (US 20200244464 A1) hereinafter referred to as McLean in view of Carstens et al. (US 20160267738 A1) hereinafter referred to as Carstens and further in view of Pinney (US 20200210611 A1) hereinafter referred to as Pinney.

With respect to claim 1, McLean discloses: A method of controlling access by a third-party application to user information included in a blockchain, (McLean [0017] discloses “Blockchain technology may be leveraged to both log and to authenticate a user request using an audit trail and to provide non-repudiation services for each user in the blockchain network.” McLean [0018] discloses “A user may request access to a protected resource (i.e., an asset). A protected resource may include data that is not available to a user unless the user obtains verification and authentication such that the user may access the protected resource. Protected resources may include, for example, applications, networks, databases, services, confidential documents, user medical data (e.g., protected health information or medical lab test results), user financial data or employer protected documents.” McLean [0019 and 0087-0088] disclose “A verifier may process one or more user authentication requests. The verifier may validate user access (i.e., user verification) to the protected resource and may have stored encryption keys (e.g., asymmetric public and private key pairs) that may be authenticated with a 
the method comprising: receiving a record of authorization that includes the user information, (McLean [0014] discloses “A block may contain the data of one or more records or transactions”. McLean [0040] discloses “The blockchain server may receive the verifier registration packet and create a new blockchain by using the verifier registration packet as the genesis block (i.e., first block) on the new blockchain. The verifier registration packet may include a verifier public key, verifier identification data, for example, a verifier public key, a nonce, a verifier digital signature and registered user identification information such as a list of names, email addresses, URLs and security questions and answers for users.” Which is interpreted that the blockchain receives a record of authorization a verifier packet along with the recited blocks comprising user information).
appending the record of authorization to the blockchain. (McLean [0014 and 0040] disclose transactions and events are “appended and recorded to the files in a blockchain” or in other parts of the prior art uses the word “logging” in a log to disclose the same concept of appending the record of authorization to the blockchain).
McLean does not explicitly disclose: and that is configured to authorize access by the third-party application to the user information for an access duration;
However, Carstens in an analogous art discloses: and that is configured to authorize access by the third-party application to the user information for an access duration; (Carstens [0155] discloses “two parameters "NotBeforeDate" and "NotAfterDate" define the period of validity of the access authorization”).

McLean does not explicitly disclose “and receiving one or more inputs corresponding to the user information through a user device connected with an information control application, wherein the information control application enables the user device to generate the record of authorization, wherein the user device downloads the third-party applications corresponding to one or more third-party application platforms that require the user information”
However, Pinney in an analogous art discloses: and receiving one or more inputs corresponding to the user information through a user device connected with an information control application, wherein the information control application enables the user device to generate the record of authorization, wherein the user device downloads the third-party applications corresponding to one or more third-party application platforms that require the user information. (Pinney ¶9 discloses “a memory having personal information of a user; and a processor configured to: transferring a third-party program with an authorization policy from an external system, the authorization policy configured to provide the third-party program access to the personal information of the user stored on the memory; execute the third-party program to obtain a result in a predetermined format; and transfer the result in the predetermined format to the external system”. Wherein Pinney ¶35 discloses Fig. 5 “in step 510, the user authorizes the third-party program 412 to execute on the hardware safe 110”. Pinney ¶43 discloses Fig. 7 “in step 710, the hardware safe executes the third-party program 610” wherein the HW safe that executes the third-party application is on the user device as illustrated in Fig. 4 and explained throughout the prior art in different paragraphs such as Pinney ¶22 and ¶33).
 with receiving one or more inputs corresponding to the user information through a user device connected with an information control application, wherein the information control application enables the user device to generate the record of authorization, wherein the user device downloads the third-party applications corresponding to one or more third-party application platforms that require the user information as disclosed by Pinney in order to allow user to control who/what gets access to their personal information, see Pinney ¶26.

With respect to claim 2, McLean in view of Carstens and Pinney disclose: The method of claim 1, wherein the user information is encrypted (McLean [0016] discloses “A digital signature may preclude data from being amended during transmission, for example, by adding an encryption (i.e., a hash) of the data content using encryption keys”).
and the record of authorization authorizes access by the third-party application to the user information for the access duration based on a change to a group key used to encrypt the user information. (Carstens [0043, 0045, 0050] disclose symmetrical key which is used for encryption and that is “being stored in all the access control apparatuses of a group of access control apparatuses from the plurality of access control apparatuses that comprises the access control apparatus”, wherein [0052] discloses that changing the second key would affect whether access is authorized).

With respect to claim 3, McLean in view of Carstens and Pinney disclose: The method of claim 2, wherein the group key comprises a public/private key pair, and the access duration is implemented by an authorization group of nodes having the group key, (Carstens [0043, 0045, 0047, and 0050] disclose key pair, mapped to public/private key pair, which is used for encryption and that is “being stored in all 
wherein the group key corresponds to one of: an incompatible group key at or after the end of the access duration, that does not match the public/private key pair of the group key and thus does not enable decryption of the message in the record of authorization that includes the user information. (Carstens [0155] discloses access key is not valid when access durations end, which implicitly mean that the key would not perform decryption as supposed like in Carstens [0048]).

With respect to claim 8, McLean in view of Carstens and Pinney disclose: The method of claim 1, wherein the access duration is selectable from a plurality of different access durations, (Carstens [0155] discloses the access duration could be selectable from “"NotBeforeDate" and "NotAfterDate" define the period of validity of the access authorization” and “"StartTimeOfDay" specifies the time of day from when the period of validity begins, and "EndTimeOfDay" specifies when said period of validity ends” based on a predefined reference date).
wherein each access duration is implemented by an authorization group of nodes having a current group key corresponding to one of: 1) a valid current public/private key pair at or near the start of its respective access duration (Carstens [0155] discloses the key is valid for the selected durations).

With respect to claim 9, McLean discloses: An apparatus for controlling access by a third-party application to user information included in a blockchain, (McLean [0017] discloses “Blockchain technology may be leveraged to both log and to authenticate a user request using an audit trail and to provide non-repudiation services for each user in the blockchain network.” McLean [0018] discloses “A user may request access to a protected resource (i.e., an asset). A protected resource may include data user medical data (e.g., protected health information or medical lab test results), user financial data or employer protected documents.” McLean [0019 and 0087-0088] disclose “A verifier may process one or more user authentication requests. The verifier may validate user access (i.e., user verification) to the protected resource and may have stored encryption keys (e.g., asymmetric public and private key pairs) that may be authenticated with a blockchain server to allow the user read or write access to the asset on the blockchain server.” Wherein the data is authenticated and logged in a blockchain. Further support is in McLean [0021] reciting “Blockchain may also receive and store transaction details for user authentication and an audit log”. Further support McLean [0087-0088] disclose deployment models wherein the system could be deployed by a third-party).
the apparatus comprising: a memory; and a processor coupled to the memory and configured to: receive a record of authorization that includes the user information, (McLean [0014] discloses “A block may contain the data of one or more records or transactions”. McLean [0040] discloses “The blockchain server may receive the verifier registration packet and create a new blockchain by using the verifier registration packet as the genesis block (i.e., first block) on the new blockchain. The verifier registration packet may include a verifier public key, verifier identification data, for example, a verifier public key, a nonce, a verifier digital signature and registered user identification information such as a list of names, email addresses, URLs and security questions and answers for users.” Which is interpreted that the blockchain receives a record of authorization a verifier packet along with the recited blocks comprising user information).
append the record of authorization to the blockchain. (McLean [0014 and 0040] disclose transactions and events are “appended and recorded to the files in a blockchain” or in other parts of the 
McLean does not explicitly disclose: and that is configured to authorize access by the third-party application to the user information for an access duration;
However, Carstens in an analogous art discloses: and that is configured to authorize access by the third-party application to the user information for an access duration; (Carstens [0155] discloses “two parameters "NotBeforeDate" and "NotAfterDate" define the period of validity of the access authorization”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McLean to authorize access by the third-party application to the user information for an access duration as disclosed by Carstens to ensure that access authorization is valid (see Carstens [0155]).
McLean does not explicitly disclose “and receive one or more inputs corresponding to the user information through a user device connected with an information control application, wherein the information control application enables the user device to generate the record of authorization, wherein the user device downloads the third-party applications corresponding to one or more third-party application platforms that require the user information”.
However, Pinney in an analogous art discloses: and receive one or more inputs corresponding to the user information through a user device connected with an information control application, wherein the information control application enables the user device to generate the record of authorization, wherein the user device downloads the third-party applications corresponding to one or more third-party application platforms that require the user information. (Pinney ¶9 discloses “a memory having personal information of a user; and a processor configured to: transferring a third-party program with an authorization policy from an external system, the authorization policy configured to provide the third-party program access to the personal information of the user stored on the memory; execute the third-party program to obtain a result in a predetermined format; and transfer the result in the predetermined format to the external system”. Wherein Pinney ¶35 discloses Fig. 5 “in step 510, the user authorizes the third-party program 412 to execute on the hardware safe 110”. Pinney ¶43 discloses Fig. 7 “in step 710, the hardware safe executes the third-party program 610” wherein the HW safe that executes the third-party application is on the user device as illustrated in Fig. 4 and explained throughout the prior art in different paragraphs such as Pinney ¶22 and ¶33).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McLean with receiving one or more inputs corresponding to the user information through a user device connected with an information control application, wherein the information control application enables the user device to generate the record of authorization, wherein the user device downloads the third-party applications corresponding to one or more third-party application platforms that require the user information as disclosed by Pinney in order to allow user to control who/what gets access to their personal information, see Pinney ¶26.

With respect to claim 10, McLean in view of Carstens and Pinney disclose: The apparatus of claim 9, wherein the user information is encrypted (McLean [0016] discloses “A digital signature may preclude data from being amended during transmission, for example, by adding an encryption (i.e., a hash) of the data content using encryption keys”).
and the record of authorization authorizes access by the third-party application to the user information for the access duration based on a change to a group key used to encrypt the user information. (Carstens [0043, 0045, 0050] disclose symmetrical key which is used for encryption and that is “being stored in all the access control apparatuses of a group of access control apparatuses from 

With respect to claim 11, McLean in view of Carstens and Pinney disclose: The apparatus of claim 10, wherein the group key comprises a public/private key pair, and the access duration is implemented by an authorization group of nodes having the group key, (Carstens [0043, 0045, 0047, and 0050] disclose key pair, mapped to public/private key pair, which is used for encryption and that is “being stored in all the access control apparatuses of a group of access control apparatuses from the plurality of access control apparatuses that comprises the access control apparatus”).
wherein the group key corresponds to one of: an incompatible group key at or after the end of the access duration, that does not match the public/private key pair of the group key and thus does not enable decryption of the message in the record of authorization that includes the user information. (Carstens [0155] discloses access key is not valid when access durations end, which implicitly mean that the key would not perform decryption as supposed like in Carstens [0048]).

With respect to claim 16, McLean in view of Carstens and Pinney disclose: The apparatus of claim 9, wherein the access duration is selectable from a plurality of different access durations, (Carstens [0155] discloses the access duration could be selectable from “"NotBeforeDate" and "NotAfterDate" define the period of validity of the access authorization” and “"StartTimeOfDay" specifies the time of day from when the period of validity begins, and "EndTimeOfDay" specifies when said period of validity ends” based on a predefined reference date). 
wherein each access duration is implemented by an authorization group of nodes having a current group key corresponding to one of: 1) a valid public key at or near the start of its respective access duration (Carstens [0155] discloses the key is valid for the selected durations).

Claims 4-6, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLean in view of Carstens and Pinney as applied to claims 1-3, 8-11 and 16 above, and further in view of Kruegel et al. (US 20170353455 A1) hereinafter referred to as Kruegel.

With respect to claim 4, McLean in view of Carstens and Pinney disclose: The method of claim 3, 
They do not explicitly disclose: wherein the authorization group is configured to change its group key from the valid group key to the incompatible group key upon a change to the authorization group.
However, Kruegel in an analogous art discloses: wherein the authorization group is configured to change its group key from the valid group key to the incompatible group key upon a change to the authorization group. (Kruegel [0041] discloses “revoke group server identifiers of compromised group servers”. Additionally, Kruegel [0047] discloses “upon receiving the revocation, the communication devices 105A through 105E flag, stop using, or erase any group keys that they have received from the first group server 115 after the revocation effective time” which is interpreted that a group key shared by the revoked server with other servers becomes incompatible based on a change to the authorization group of servers).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McLean, Carstens and Pinney as disclosed above wherein the authorization group is configured to change its group key from the valid group key to the incompatible group key upon a change to the authorization group as disclosed by Kruegel to ensure group authorization security is not compromised if one node is compromised, see Kruegel [0043-0045].

With respect to claim 5, McLean in view of Carstens, Pinney and Kruegel disclose: The method of claim 4, wherein a change to the authorization group corresponds to either of an addition of a node to the authorization group or a removal of a node from the authorization group. (Kruegel [0041] discloses “revoke group server identifiers of compromised group servers” which is mapped to removing a server from the authorization group of server by adding it to a revocation list, see Kruegel [0046]).

With respect to claim 6, McLean in view of Carstens, Pinney and Kruegel disclose: The method of claim 4, wherein a change to the authorization group of nodes occurs periodically. (Kruegel [0040] discloses “the first group server 115 periodically determines when it is compromised to more efficiently address the issue”).

With respect to claim 12, McLean in view of Carstens and Pinney disclose: The apparatus of claim 11, 
They do not explicitly disclose: wherein the authorization group is configured to change its group key from the valid group key to the incompatible group key upon a change to the authorization group.
However, Kruegel in an analogous art discloses: wherein the authorization group is configured to change its group key from the valid group key to the incompatible group key upon a change to the authorization group. (Kruegel [0041] discloses “revoke group server identifiers of compromised group servers”. Additionally, Kruegel [0047] discloses “upon receiving the revocation, the communication devices 105A through 105E flag, stop using, or erase any group keys that they have received from the first group server 115 after the revocation effective time” which is interpreted that a group key shared by the revoked server with other servers becomes incompatible based on a change to the authorization group of servers).


With respect to claim 13, McLean in view of Carstens, Pinney and Kruegel disclose: The apparatus of claim 12, wherein a change to the authorization group corresponds to either of an addition of a node to the authorization group or a removal of a node from the authorization group. (Kruegel [0041] discloses “revoke group server identifiers of compromised group servers” which is mapped to removing a server from the authorization group of server by adding it to a revocation list, see Kruegel [0046]).

With respect to claim 14, McLean in view of Carstens, Pinney and Kruegel disclose: The apparatus of claim 12, wherein a change to the authorization group of nodes occurs periodically. (Kruegel [0040] discloses “the first group server 115 periodically determines when it is compromised to more efficiently address the issue”).

Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLean in view of Carstens and Pinney as applied to claims 1-3, 8-11 and 16 above, and further in view of Chen et al. (US 20210157938 A1) hereinafter referred to as Chen.

With respect to claim 7, McLean in view of Carstens and Pinney disclose: The method of claim 2, wherein the record of authorization comprises: an identification portion that includes an identification of the third-party application and a hash corresponding to the user information; (McLean Figs. 3 and 4 as compared to Fig. 4 of applicant’s drawings. Wherein Fig. 3 Block-2 comprises a hash of Block-1, “H(B1)” which comprises of user1, mapped to user information, and verifier, mapped to third-party application, as shown in Block-0 and Block-1).
McLean in view of Carstens do not explicitly disclose: a message portion that includes the user information encrypted by the group key, which in turn is encrypted by a public key of the third-party application.
However, Chen in an analogous art discloses: and a message portion that includes the user information encrypted by the group key, which in turn is encrypted by a public key of the third-party application. However, Chen in an analogous art discloses: and a message portion that includes the user information encrypted by the group key, which in turn is encrypted by a public key of the third-party application. (Chen [0096] discloses “The authorization information can be generated by encrypting the decryption key and the identification information of the encrypted user data using the public key of the second application client.” Wherein the user data was encrypted by an encryption key recited in Chen [0082] “the encryption key for encrypting the user data or the hash value of the user data can be an encryption key that dynamically changes according to a preset change rule. For instance, the encryption key can be an encryption key that changes over different time periods. For instance, the encryption key can be an encryption key that changes over different user data. Accordingly, different encryption keys can correspond to different decryption keys. For a generated user data, an encryption key and a decryption key corresponding to the user data can be stored. The encryption key and the decryption key corresponding to each user data can be locally maintained at the first application client. The encryption key and the decryption key corresponding to each user data can also be maintained by another application client or a storage server.” Which is interpreted that the user information is encrypted by the encryption key, mapped to the group key, which is then encrypted by the public key).


With respect to claim 15, McLean in view of Carstens and Pinney disclose: The apparatus of claim 10, wherein the record of authorization comprises: an identification portion that includes an identification of the third-party application and a hash corresponding to the user information; (McLean Figs. 3 and 4 as compared to Fig. 4 of applicant’s drawings. Wherein Fig. 3 Block-2 comprises a hash of Block-1, “H(B1)” which comprises of user1, mapped to user information, and verifier, mapped to third-party application, as shown in Block-0 and Block-1). 
McLean in view of Carstens do not explicitly disclose: and a message portion that includes the user information encrypted by the group key, which in turn is encrypted by a public key of the third-party application. However, Chen in an analogous art discloses: and a message portion that includes the user information encrypted by the group key, which in turn is encrypted by a public key of the third-party application. 
However, Chen in an analogous art discloses: and a message portion that includes the user information encrypted by the group key, which in turn is encrypted by a public key of the third-party application. (Chen [0096] discloses “The authorization information can be generated by encrypting the decryption key and the identification information of the encrypted user data using the public key of the second application client.” Wherein the user data was encrypted by an encryption key recited in Chen [0082] “the encryption key for encrypting the user data or the hash value of the user data can be an 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McLean, Carstens and Pinney, as disclosed above, wherein a message portion that includes the user information encrypted by the group key, which in turn is encrypted by a public key of the third-party application as disclosed by Chen to improve security in a blockchain environment wherein corresponding decryption keys have to match (see Chen [0075, and 0096]).

Claims 17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over McLean et al. (US 20200244464 A1) hereinafter referred to as McLean in view of Carstens et al. (US 20160267738 A1) hereinafter referred to as Carstens and further in view of Kruegel et al. (US 20170353455 A1) hereinafter referred to as Kruegel.

With respect to claim 17, McLean discloses: A method of controlling access by a third-party application to user information included in an authorization record in a blockchain ledger, (McLean [0017] discloses “authentication history that is stored in a blockchain (i.e., a ledger and a state database) user medical data (e.g., protected health information or medical lab test results), user financial data or employer protected documents.” McLean [0019 and 0087-0088] disclose “A verifier may process one or more user authentication requests. The verifier may validate user access (i.e., user verification) to the protected resource and may have stored encryption keys (e.g., asymmetric public and private key pairs) that may be authenticated with a blockchain server to allow the user read or write access to the asset on the blockchain server.” Wherein the data is authenticated and logged in a blockchain. Further support is in McLean [0021] reciting “Blockchain may also receive and store transaction details for user authentication and an audit log”. Further support McLean [0087-0088] disclose deployment models wherein the system could be deployed by a third-party).
McLean does not explicitly disclose: the method comprising: enabling a selection of an access duration from among a plurality of access durations, 
However, Carstens in an analogous art discloses: enabling a selection of an access duration from among a plurality of access durations, (Carstens [0155] discloses the access duration could be selectable from “"NotBeforeDate" and "NotAfterDate" define the period of validity of the access authorization” and “"StartTimeOfDay" specifies the time of day from when the period of validity begins, and "EndTimeOfDay" specifies when said period of validity ends” based on a predefined reference date).
wherein each access duration is implemented by an authorization group of nodes having a current group key that comprises a public/private key pair, (Carstens [0050] discloses “individual key 
wherein the current group key corresponds to one of: an incompatible group key at or after the end of the access duration that is not configured to decrypt the message in the authorization record that includes the user information; (Carstens [0155] discloses access key is not valid when access durations end, which implicitly mean that the key would not perform decryption as supposed like in Carstens [0048]).
and during an attempted access to user information by the third-party application, providing the current group key of the authorization group that implements the selected access duration is obtained by a user device that downloads the third-party application corresponding to one or more third-party application platforms that require the user information, (Carstens Fig. 1 and ¶100-101 disclose access control apparatus, mapped to user device, receives the access keys required to check whether “the operator of the access authorization proving apparatus 3 is permitted to be granted access”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McLean to enable a selection of an access duration from among a plurality of access durations as disclosed by Carstens to ensure that access authorization is valid (see Carstens [0155]).
McLean does not explicitly disclose: wherein the authorization group is configured to change its current group key from the valid group key to incompatible group key upon a change to the group of nodes.
However, Kruegel in an analogous art discloses: wherein the authorization group is configured to change its current group key from the valid group key to incompatible group key upon a change to the group of nodes. (Kruegel [0041] discloses “revoke group server identifiers of compromised group servers”. Additionally, Kruegel [0047] discloses “upon receiving the revocation, the communication devices 105A through 105E flag, stop using, or erase any group keys that they have received from the first group server 115 after the revocation effective time” which is interpreted that a group key shared by the revoked server with other servers becomes incompatible based on a change to the authorization group of servers).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McLean and Carstens as disclosed above wherein the authorization group is configured to change its group key from the valid group key to the incompatible group key upon a change to the authorization group as disclosed by Kruegel to ensure group authorization security is not compromised if one node is compromised, see Kruegel [0043-0045].

With respect to claim 19, McLean in view of Carstens and Kruegel disclose: The method of claim 18, wherein a change to the authorization group corresponds to either of an addition of a node to the authorization group or a removal of a node from the authorization group. (Kruegel [0041] discloses “revoke group server identifiers of compromised group servers” which is mapped to removing a server from the authorization group of server by adding it to a revocation list, see Kruegel [0046]).

With respect to claim 20, McLean in view of Carstens and Kruegel disclose: The method of claim 18, wherein a change to the authorization group occurs periodically. (Kruegel [0040] discloses “the first group server 115 periodically determines when it is compromised to more efficiently address the issue”).

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANY S GADALLA whose telephone number is (571)272-2322. The examiner can normally be reached Mon to Fri 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/H.S.G./Examiner, Art Unit 2493                                                                                                                                                                                                        
/Michael Simitoski/Primary Examiner, Art Unit 2493